                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                         LUFKIN DIVISION


NORMAN CRITTENDON                                 §

VS.                                               §            CIVIL ACTION NO. 9:18-CV-12

DIRECTOR, TDCJ-CID                                §

                ORDER OVERRULING OBJECTIONS AND ADOPTING THE
                MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

         Norman Crittendon, an inmate confined at the Polunsky Unit with the Texas Department of
Criminal Justice, Correctional Institutions Division, proceeding pro se, filed what appeared to be a

petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254. Mr. Crittendon also filed an

application to proceed in forma pauperis.

         The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court.

Construing the complaint as claims involving the conditions of confinement, the Magistrate Judge

recommends plaintiff’s application to proceed in forma pauperis be denied pursuant to 28 U.S.C.

§ 1915(g) as no allegations of imminent danger have been made.

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. Plaintiff filed

objections the Report and Recommendation of United States Magistrate Judge. This requires a de

novo review of the objections in relation to the pleadings and applicable law. See FED. R. CIV. P.

72(b).

         Plaintiff argues he filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254.

Although petitioner used a § 2254 form, the claims and relief he seeks are proper under a civil rights

claim filed pursuant 42 U.S.C. § 1983. Plaintiff alleges he was denied equal protection under the

law as his classification prohibits him from being considered for parole. Absent extraordinary

circumstances, a prisoner does not have a constitutionally protected liberty interest in his
classification or in remaining free from administrative segregation. See Sandin v. Conner, 515 U.S.

472, 485 (1995); see also Martinez v. Johnson, 103 F. App’x 531 (5th Cir. 2004) (similar claim

dismissed under § 1983 for failure to state a claim and as frivolous). To the extent plaintiff also

complains he was denied parole based on his classification, Texas prisoners have no protected liberty

interest in parole. Allison v. Kyle, 66 F.3d 71 (5th Cir. 1995). It would appear plaintiff is attempting

to circumvent the § 1915(g) bar.

                                               ORDER

        Accordingly, plaintiff’s objections are OVERRULED. The findings of fact and conclusions

of law of the Magistrate Judge are correct, and the report of the Magistrate Judge is ADOPTED.

A Final Judgment will be entered in accordance with the recommendations of the Magistrate Judge.



        So Ordered and Signed
        Nov 14, 2018




                                                   2
